Dear_Hon lo NMagisirale Judge Soe Neb ge :
323 33 Chapel Hill Room Z, Fonket \o
Dura, NC 2701 3357 L, = :
COs Aosta YS, Athene Anand rales Kamaswe \ ml eRe LS

LT3-C6-495 L225) 1 17-V 0

aby +P Ian DH) Wy f elitioner ay? ties AZ Notion eh

s br brief, rt a) at ae Decumerils f #4) LJ
a nolityin OU vont Ina. hoede Wid
breed il. ae (es et BL at seg) Sip te
aes ving ba tadaal innocence in this case. Bein Temporoi ly
In ey prison 1p tor A mental CVA luation shy has
severel y's Cri pled My abil ity O Ue fadual a =
prove. ‘A USA Banas 3 ¥ froud upon the Court. However rT
am iy Tor Aan evidentiary hearing if Neécessar As Soon
As Passthle ( ASAC) and Tam reddy Tor ote assistance
or aan . be “appointed br ys Ld ab case, the need
ee such A postin Is long overdle. According To The US.
upreme Court casé law a inbers v. Nasco Tic EDL US Zz,
L ED 2d 27111 S Cf 2423 (19%) cag P18
et or implied powers. as well as Courk & LL LE
£ hs par to tiga Saud dulent jud ment Th Mx” Hy
inheren| ene 70_ investi ligale = Foud iy Upon “fe Court
oa to vacile ga ay 3 earlier i ment upen proot of such Traud,
Ihe pan UL Courl td caused by Poth inctleclive

assistance ¢ Asancht forcing me to tr tke) pled. qu 6 Hull under

Math vs a Traud upon te’ Court by by a Lio "as
6 guilt in This. ci ini Case.
ws 2255 \datler #OL

Case 1:13-cr-00435-TDS Document 169 Filed 01/30/19 Pane 1 of 2

   
The fraud in The frat that I never gat to review Dver The

. eriire discovery evidence - ly Tic David lack, bébre
ne pe ersuaded’ me To Talsel sey peed lly vinden Dalicomdgns 0
ae plead guil ly Hy without urders dh e Tall wer eight of the

Ver ‘cvdice thal The Pye sec nad used i (Nie A ily
cate. The chal Bast" of ny uit proved by the Govrinct
par Sai ws ” Gaudet My conten’ celemeil
were. i pe bo traceucade- be ao and ta ke, a fale

vilession caused by m Autism | of The wa ae Was
ore rte le ber That Is fe Sh e a Vf miele

HHoayp their Fase [ile (forensic re wb repor led
fe) eps ot i i] fie bul there fm p attic vil
(1G /C

rite" whchar each such file could have been

od 1 Tn adtition ta thal, the SBI
miss “file aid i ft 45 th had been gt with

r eMule progran betieen July 29 2f12, re) Ialy 28, 2043
while my cage ir, ag a hy én Hague 28 Wt fe ate

2
Cri imind uilly On) Neher IZ Meu WAs A
Fradulet al jee nent. 4 ps = teaue 26 te. Cog 1 ater
respectiully fad wilh both 2 bon. M agiivale, Ju Judge ot the Cowl
and We AUSA Kamas ae OV pe the dy “hn

i019 US.WEO ind

ed
Brian David fil! Bl9947-0657
Fee Correctional Insh ya
My friends bi (ld NC Huy 75; PD. Box 1000
wt For US 1) wordp ress,Com bither NC. 27507

God flesh dr Be zs 2B letter #QL
God bless You

Case 1:13-cr-00435-TDS Document 169 Filed 01/30/19 Pane ? of 2

 
Mogistrales Coe

fad Dalsh Kamaswamy
hi Te mny .
ares UAL
| Shieé ATiorney lice
idle Distticl a Nori Carolina
CC Hon WS. Maagistrale Judge Toe Websler
TLS Edewor sft A El E, Greensboro NC,

L just a My liz back J aM vasaeatale giving
fi an_dlve branch Bb weg is_right President
nal Trumos Art of The Deal Godless You.
My understand _with The threalening_greeling ard _posinar tes
SHVICSSEx hat _L OM Ks viclin f ~C HIN OS Thal zamebody
MV Tamil, and AiTTp o ie O bas }
i behind ie eajening Tormail WG Messages and
12 Threalenno geeding © Card Me and My tani U_IS
or atlack Khas
victin Ramaswamy Ne rbod lo_come loa reso kon
barause Kt: Is. tlear that eal You

and The Court ay i Nae vil ol ald

ie (Ss
ai EB: mane a. belt wank my le hack

woul) lite + 4 Please ale _ny seflence,
nate. a os eo
ee ee AV 29 I47- UE7
a rim Did Fe oderal ic a TL ttiin &
a PD Box 1W)
= ——Have mle Adyl Biber NC_ 27507

Le tor

 

 

 

 

 

   
 

 

 

 

 

 

 

Case 1:13-cr-00435-TDS Document 169 Filed 01/30/19 Pane 3 of 2
